Citation Nr: 0115261	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran is competent for purposes of the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from August 1986 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, proposing to find the veteran 
incompetent for VA purposes.  The proposed action was 
effectuated by the RO in rating action entered in April 2000, 
and the veteran initiated an appeal of that determination in 
June 2000.  

In connection with her appeal, the veteran asserts that she 
is capable of managing her finances, as she has done so for 
some time.  In her statement, dated March 20, 2000, she cites 
in support of that assertion having rented an apartment and 
timely paid her rent, having passed inspections of her home 
and children by the local social service agency, having been 
an appropriate fiduciary for her son's funds, having paid her 
bills each month as due, and keeping an automobile maintained 
and insured for her use for some time.  She also has stated a 
willingness to obtain evidence of the foregoing, although the 
RO in response to her March 2000 correspondence instructed 
her to obtain only medical evidence from a physician, 
psychiatrist, or psychologist as to her ability to handle her 
own finances.  No request to provide evidence such as she 
proffered in her March 2000 correspondence has to date been 
made.

As well, the veteran has produced a statement, dated in March 
2000, from a treating nurse practitioner to the effect that 
the veteran was competent to make, keep, and arrange to 
arrive on time for a medical appointment and was able to 
participate fully in the offering of medical history and in 
the physical examination.  There was no indication to the 
nurse practitioner that the veteran was unable to manage her 
activities of daily living or her instrumental activities of 
daily living.  Such conflicts with the opinion offered by a 
VA examiner in December 1999 that the veteran was unable to 
handle her own benefits.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (2000).  Unless the 
medical evidence is clear, convincing, and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Consideration of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2000).  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d) (2000).  See 38 U.S.C. A. § 501(a) (West 1991). 

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

It is clear that the RO has not been afforded the opportunity 
of initially considering this matter under the VCAA, and it 
is also evident that further development of the evidence is 
necessary for compliance with the VA's duty-to-assist, based 
on the conflicting reports cited above.  It thus would be 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this matter is hereby REMANDED to the RO for the 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  If a fidiciary file exists, it should 
be associated with the claims folder.  If 
there is no such folder, the RO should 
note this fact for the record.

3.  The RO should contact the veteran, 
her custodian, and her representative in 
writing for the purpose of advising the 
veteran of the evidence needed to 
substantiate her claim of competency for 
VA purposes, including medical opinions 
as to her competency and/or lay 
statements from family members or others.  
The RO should also advise such 
individuals of the veteran's right to 
submit any additional argument and/or 
evidence in support of her assertion that 
she is competent for VA purposes.

4.  In addition, the veteran, her 
custodian, and her representative should 
be contacted for the specific purpose of 
requesting that there be provided a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who evaluated and/or 
treated the veteran for psychiatric 
dysfunction since 1995.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  Arrangements are to be made by the RO 
to afford the veteran a VA social and 
industrial survey at her residence.  In 
connection therewith, efforts should be 
made by the VA social worker to interview 
family members, neighbors, social service 
agency personnel, and any other persons 
in order to obtain additional data 
regarding the veteran's level of 
functioning and daily activities, in the 
context of determining her competency for 
VA purposes.

6.  Thereafter, the veteran is to be 
afforded an examination to determine 
competency status and such examination 
should be performed by a VA 
psychiatrist.  The entirety of the 
veteran's claims folder as well as a 
copy of this remand must be made 
available to the examiner in advance of 
any examination of the veteran for use 
in the study of this case.  Such 
examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth.  

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that the veteran, 
in spite of injury or disease, 
has the mental capacity to 
contract or to manage her own 
affairs, including disbursement 
of funds without limitation?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested. 

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
8.  Lastly, the RO should readjudicate 
the issue of whether the veteran is 
competent for VA purposes, based on all 
of the evidence on file and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal is not 
granted, the veteran, her custodian, and 
her representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


